—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered August 4, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, unanimously affirmed.
Defendant failed to preserve his present claim that the court should have given a standard circumstantial evidence charge, or, in the alternative, some discussion of circumstantial evidence and its evaluation and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court was not required to give any type of circumstantial evidence charge where the evidence of defendant’s accesso*211rial liability was both direct and circumstantial (People v Roldan, 211 AD2d 366, 370, affd 88 NY2d 826; People v DeJesus, 256 AD2d 59, lv denied 93 NY2d 969; People v Holmes, 204 AD2d 243, lv denied 84 NY2d 868). Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.